DETAILED ACTION
This is the first office action on the merits in this application. The claims, as amended March 24, 2022, are under consideration. Claims 1 and 15 were amended, and claims 3, 19 and 20 were canceled. Claims 1, 2, and 4-18 stand pending. 
This application was made “special” under the PPH pilot program in a decision on July 18, 2022. Therefore, this application is being examined out of turn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the hook-like profile of claim 7; and
the convex curvature of claim 8;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  “used as a whole for the growth of bones” at lines 3-4 is incorrect. This should read “used as a hole for the growth of bones”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is written in such a manner that examiner is unclear what is being claimed. At lines 2-4, the claim refers to “a U-shaped cutout in a side view for a correction element, a connecting rod with two legs which terminate proximally and form a threaded section…” As written, it appears that the two legs and threaded section are part of the connecting rod. Examiner has studied the specification and believes this to be incorrect. Rather, examiner understands the threaded section and two legs to be a portion of the U-shaped cut out. Examiner understands the connecting rod and correction element to be ‘synonyms’ for the same element in the specification. Examiner suggests the following language at this point to clarify the claim:
“a U-shaped cutout in a side view for a connecting rod, the U-shaped cutout including two legs which terminate proximally and form a threaded section…” 
The claim has been examined with this understanding of what the claim was intended to require. 
Claim 1 teaches a bone anchoring element with a spherical head “at the proximal end area” at line 10, and “the bone anchoring element is mounted with the fork head coming from the distal end” at lines 11-12.  This seems contradictory since both the spherical head and the fork head are taught being at a proximal end of the device as in instant fig. 1. Clarification is required. 
Claim 1 further teaches a bone anchoring element with a proximal end facing “away therefrom in the axial direction”. What is ‘therefrom’ referring to? What is the end facing away from? Clarification is required. 
Claim 1 further teaches a “mainly cylindrical core” then goes on to describe variations to the core which make it non-cylindrical (e.g. changes in diameter). It is therefore unclear what is required by the relative mainly cylindrical limitation. (How much of the core must be cylindrical to be mainly cylindrical?) Clarification is required. 
Claim 1 further teaches “two wings extend laterally”. As claimed, it is unclear if this is intended to refer back to the wings extending from the core, or from some other portion of the bone anchoring element. Clarification is required. 
Claim 1 teaches a “proximal wing orientation different therefrom”.  It is unclear to what the “therefrom” refers back to – is this different from the distal wing orientation? Or different from some other portion of the claim? Clarification is required. 
Claim 1 fails to provide antecedent basis for several claim terms: 
the proximal area 
the outer surfaces; 
the projected area;
the lateral wing surfaces
Correction is required. 
Claim 2 fails to provide antecedent basis for “the outer contour of the core”. Correction is required. 
Claim 6 fails to provide antecedent basis for the term “the teeth”. Examiner suggests this claim should depend from claim 5. Correction is required. 
Claims 8 fails to provide antecedent basis for the term “the section of the wings”. Correction is required.  
Claim 9 refers to “the wing surfaces” at line 3. It is unclear, as written, which surfaces of the wings this refers to. Clarification is required. 
Claim 12 is considered indefinite for inclusion of two “such as” phrases embedded within one another: “an additive manufacturing method, such as, for example, a 3D printing process, such as laser beam or electron beam melting…”  It is unclear what the metes and bounds of this phrase are. Do all additive manufacturing methods read? Or only 3D printing processes? Or only the examples given? Clarification is required. 
Claim 13 teaches both a cannulation, and fenestration openings. The claim then goes on to say “which are oriented…” in a particular direction. It is unclear if both the cannulation and fenestrations, or only one of these two, is oriented in the claimed directions. Clarification is required. 
Claim 14 refers to “the pitch of the wings between the two wing orientations is…” a particular length. Examiner finds this to be problematic. Examiner understands the two orientations to be generally perpendicular to one another. A ‘pitch’ is understood by examiner to be a distance between two thread turns. Therefore, defining a pitch as the distance between two parts of a helical thread which are not a full thread turn apart from one another is contrary to the standard definition of the term pitch. Clarification is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The “adjusting means” of claim 1 is understood to be a threaded screw element (such as a grub screw).
Alternative Language in the Claims
In instances where alternative limitations are presented, (e.g. “or”), once a single one of the alternatives are met, the additional alternatives need not be further considered for the limitation to have been considered to have been met. 
Allowable Subject Matter
The most relevant prior art is to Schlapfer et al. (US 2004/0068258 A1).
Regarding claim 1, as best understood, Schlapfer teaches a bone anchoring device 3/7 for anchoring and fixing vertebrae (abstract), and capable of being inserted into a pedicle canal, with a fork head 10  having a U-shaped cutout 11 in a side view for a correction element (a connecting rod) 1, with two legs which terminate proximally 6 and form a threaded section 12 which engages with an adjusting means 13, wherein the legs have a radially outer circumferential area in which at least one retaining groove 8 is formed capable of being used for gripping the fork head by means of an (inferentially referred to) handling instrument, 
and a bone anchoring element 3, with a proximal end facing away therefrom (toward the bone?) in the axial direction 4, such that a distal direction and a proximal direction are also defined along 4 (distal being up in fig. 1), and the bone anchoring element 3 is mounted with the fork head coming from the distal end(?), 
the bone anchoring element 3 is not configured to be screwed into the bone but to be hammered in. 

	Schlapfer fails to teach: wherein the bone anchoring element 3 has a spherical head at the proximal end area and the bone anchoring element can be pivoted polyaxially with respect to the fork head;
	The bone anchoring element is formed of a mainly cylindrical core;
	in that the core at the proximal area enlarges in diameter at least in sections form distal to proximal, and in that two wings extend laterally and the wings have a distal wing orientation and a proximal wing orientation different therefrom, and in that the wings form helically between these wing orientations,
and in that, after implantation of the bone anchoring element into a vertebra, the outer surfaces of the wings at the proximal area point in the direction of the cranial and caudal areas of the pedicle canal and distally, the projected area that is formed by the core and the lateral wing surfaces, is aligned in the cranial / caudal direction in the cancellous bone of the vertebra.

	There is no obvious combination of prior art references which can be reasonably combined together to render each of the claimed limitations obvious to one with ordinary skill in the art at the time of the invention. 

No claims can be allowed until such time as the outstanding objections and rejections under 35 USC 112(b) are overcome. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799